 

Exhibit 10.2

 

AGREEMENT

Between

 

 

1.               SCHLEICHER & SCHUELL GmbH, a company registered in Germany,
whose registered office is at Hahnstrasse 3, D-37586 Dassel (“Supplier”); and

 

2.               UNIPATH LIMITED, a company registered in England and Wales with
number 84258, whose registered office is at Priory Business Park, Bedford, MK 44
3UP (“Customer”).

 

Preamble

 

A.           The parties signed a SUPPLY of GOODS AGREEMENT (the “Agreement”) on
July 28, 1998.

 

B.             According to Article 18.1 of the Agreement, Supplier may assign
and/or otherwise dispose of any of its rights in said Agreement only with prior
written consent of the Customer.  Due to restructuring of its business
operations, Supplier wishes to transfer its rights under the Agreement to other
companies belonging to Supplier’s group of companies and the Customer has agreed
to this subject to the terms and conditions set out under this Agreement.

 

C.             By a sale agreement dated December 20, 2001, Customer was
acquired by Inverness Medical Innovations, Inc., and Supplier has agreed that
references to Unilever Group contained in the Agreement shall be amended
accordingly.

 

 

IT IS NOW AGREED THAT:

 

1.               Subject to Clauses 3 and 4 of this Agreement and in
consideration of the payment of £1 (the receipt of which the Customer
acknowledges), Customer agrees that Supplier may dispose of the rights for
marketing and sales under the Agreement by assigning them to Schleicher &
Schuell BioScience GmbH, a company registered in Germany who registered office
is at D-37582 Dassel (registration number with the Trade Register of Einbeck is
1462). The assignment in this Clause shall be deemed to take effect as of
November 1, 2001.

 

2.               Subject to Clauses 3 and 4 of this Agreement and the
incorporation of a company to be called “Schleicher & Schuell MicroScience
GmbH,” Customer agrees that Supplier shall have the right to dispose of the
rights of production and quality control under the Agreement by assigning them
to Schleicher & Schuell MicroScience GmbH.  Supplier will advise Customer of the
relevant details regarding registered office and registration with trade
register as they become available.

 

 

--------------------------------------------------------------------------------


 

3.               Supplier agrees with Customer that the Assignments under
Clauses 1 and 2 do not derogate or release the Supplier from any obligation
under the Agreement.  Customer and Supplier agree that Clause (C) in the
preamble of this Agreement do not derogate or release the Customer from any
obligation under the Agreement.

 

4.               This agreement shall only enter into full force and effect
regarding either assignee after each of them has issued a written statement by
which it assumes all rights and obligations as mentioned under Clauses 1 and 2
under the Agreement and this agreement.

 

5.               The parties agree that the definition “Unilever Group” in the
Agreement is deleted and replaced with the following:

 

“Inverness Group” means Inverness Medical Innovations, Inc. and any company in
which it directly or indirectly owns or controls the voting rights attaching to
not less than 50% or the issued Share Capital, or controls directly or
indirectly the appointment of a majority of the board of management, and
references to a member of the Inverness Group or a Inverness Group Company will
be construed accordingly and the parties agree that references in the Agreement
to “Unilever Group,” “a member of  the Unilever Group,” or “a Unilever Group
Company” will be construed as references to “Inverness Group,” “a member of the
Inverness Group,” or “a Inverness Group Company” respectively.

 

6.               This agreement shall be governed by the laws of England and
Wales.

 

 

 

Date: 13-03-2002

 

 

illegible

Schleicher & Schuell GmbH

 

Date: 11.03.02

 

illegible

Schleicher & Schuell BioScience Gmbh

 

Date: 14/03/02

 

/s/ S. Pepper

Unipath Limited

 

 

2

--------------------------------------------------------------------------------